Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered claim interpretations under 35 USC 112 are withdrawn as one of ordinary skill in the art would understand that the recitation “control unit”, in the context of the specifications and the claims, to refer to a controller. Similarly, one of ordinary skill in the art would understand the recitation “driving unit” would refer to a unit comprising a driving motor and power transmission parts (e.g. one or more gears). Previously entered claim rejections under 35 USC 112 are withdrawn. Independent claims 1, 18 are allowable over the prior art of record as Kim does not teach a control unit configured to gather air bubbles of water in an ice chamber in a lowermost section of the ice chamber. As independent claims 1, 18 are allowable over the art of record, therefore claims 2-17, 19-20 depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763